DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation ‘motile device’ in lines 2, 3, and 5 of the claim should be recited ‘mobile device’.  Appropriate correction is required.
Allowable Subject Matter
Claims 1-4 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Independent Claim 1 is allowable over the prior art of record since the cited references (in particular: U.S. Patent Application Publication 2015/0112672 by Giacobello et al.) do not teach or suggest: "...receiving, by an autonomous mobile device, a first reference audio signal;
generating, by a first loudspeaker of the autonomous mobile device using the first reference audio signal, an audible sound; 
receiving, from a microphone of the autonomous mobile device, a first microphone signal including a first representation of the audible sound;
determining, using the first reference audio signal and a first plurality of filter coefficient values of a first adaptive filter, a first echo estimate signal that represents a portion of the first microphone signal;
determining a combined echo estimate signal by summing a plurality of echo estimate signals that includes the first echo estimate signal and a second echo estimate signal corresponding to a second reference audio signal;
determining an error signal by subtracting the combined echo estimate signal from the first microphone signal;
determining a first value by dividing an absolute value of the error signal by a second value representing a vector length of the first reference audio signal, the first value representing a scaled error for the first reference audio signal;
determining that the first value exceeds a first threshold value, the first threshold value representing a transition from a first cost function to a second cost function;
determining a first step-size value using the first reference audio signal and the error signal, wherein the first step-size value corresponds to a rate at which the first adaptive filter updates; and determining a second plurality of filter coefficient values for the first adaptive filter using the error signal, the first step-size value, and the first plurality of filter coefficient values…”, along with other limitations in the claim.
Claims 8, 10, 11, 16, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 5-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2015/0112672 by Giacobello et al, hereinafter Giacobello.
Regarding claims 5 and 13, Giacobello discloses 
a computer-implemented method performed by a device (paragraphs: 0039, 0045), the method comprising:
	a system (paragraphs: 0039, 0045) comprising: at least one processor; and memory including instructions operable to be executed by the at least one processor to cause the system to: 
receiving a first reference signal corresponding to a first audio channel (i.e. far-end reference signal; paragraph: 0050);

receiving a first audio input signal (i.e. near-end microphone signal; paragraph: 0050);
determining, using the first reference signal and a first adaptive filter, a first echo signal that represents a first portion of the first audio input signal (paragraph: 0050-0052);
determining, using the second reference signal and a second adaptive filter, a second echo signal that represents a second portion of the first audio input signal (paragraphs: 0009, 0039, 0050-0052, 0127-0129);
generating a first combined echo signal using the first echo signal and the second echo signal (paragraphs: 0050-0051);
determining a first error signal using the first combined echo signal and the first audio input signal (paragraph: 0051);

determining that the first value satisfies a condition (paragraphs: 0050-0051); and
determining a first step-size value using the first reference signal and the first error signal, wherein the first step-size value corresponds to a rate at which the first adaptive filter updates (paragraph: 0052).
Regarding claims 6 and 17, Giacobello further discloses:
determining, using the first step-size value, a first plurality of filter coefficient values associated with the first adaptive filter (paragraphs: 0009, 0039, 0050-0052, 0091-0093);
determining a second step-size value using the second reference signal and the first error signal, wherein the second step-size value corresponds to a rate at which the second adaptive filter updates (paragraphs: 0009, 0039, 0050-0052, 0091-0093, 0127-0129); and
determining, using the second step-size value, a second plurality of filter coefficient values associated with the second adaptive filter (paragraphs: 0009, 0039, 0050-0052, 0091-0093, 0127-0129).

receiving a third reference signal corresponding to the first audio channel (paragraphs: 0009, 0039, 0050-0052, 0091-0093, 0127-0129; such as: iterations in a multichannel system);
receiving a fourth reference signal corresponding to the second audio channel;
receiving a second audio input signal (paragraphs: 0009, 0039, 0050-0052, 0091-0093, 0127-0129; such as: iterations in a multichannel system);
determining, using the third reference signal and the first plurality of filter coefficient values, a third echo signal that represents a first portion of the second audio input signal (paragraphs: 0009, 0039, 0050-0052, 0091-0093, 0127-0129; such as: iterations in a multichannel system); and
determining, using the fourth reference signal and the second plurality of filter coefficient values, a fourth echo signal that represents a second portion of the second audio input signal (paragraphs: 0009, 0039, 0050-0052, 0091-0093, 0127-0129; such as: iterations in a multichannel system).


Regarding claims 9 and 17, Giacobello further discloses: wherein determining the first step-size value comprises:
determining a second value using the first reference signal and the first error signal (paragraphs: 0009, 0039, 0050-0052, 0127-0129);
determining a third value using the combined echo signal and the first error signal (paragraphs: 0009, 0039, 0050-0052, 0127-0129); and
determining the first step-size value using the second value and the third value (paragraphs: 0009, 0039, 0050-0052, 0127-0129).
Regarding claims 12 and 20, Giacobello further discloses: wherein determining the first echo signal further comprises:
estimating a first transfer function corresponding to an impulse response between a first loudspeaker and a microphone, wherein the first loudspeaker corresponds to the first audio channel and the microphone corresponds to the first audio input signal (paragraphs: 0009, 0039, 0050-0052, 0127-0129);
determining a third value using the combined echo signal and the first error signal (paragraphs: 0009, 0039, 0050-0052, 0127-0129); and
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 Form.
Any response to this action should be mailed to:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450



Or faxed to:

(571) 273-8300 (for formal communications intended for entry)

Or call:

(571) 272-2600 (for customer service assistance)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HASHEM whose telephone number is 571-272-7542.  The examiner can normally be reached on Monday and Thursday 10 a.m. - 7 p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/LISA HASHEM/            Primary Examiner, Art Unit 2653